 

Exhibit 10.34

 

FIRST AMENDMENT TO AMENDED AND RESTATED

THE CHEESECAKE FACTORY INCORPORATED EXECUTIVE SAVINGS PLAN

 

This First Amendment to the amended and restated The Cheesecake Factory
Incorporated Executive Savings Plan (the “Plan”) is effective as of January 1,
2009.

 

A.            RECITALS

 

1.               The Cheesecake Factory Incorporated, a Delaware corporation
(“Company”) established an unfunded deferred compensation plan, entitled “The
Cheesecake Factory Executive Savings Plan”, effective October 1, 1999 (the “1999
Plan”), to provide supplemental retirement income benefits for a select group of
management who are considered highly compensated employees, through deferrals of
salary and bonuses, and through discretionary Company contributions. The 1999
Plan was amended by a First Amendment, effective December 1, 2000; a Second
Amendment, effective October 1, 2001; a Third Amendment, effective January 1,
2003; a Fourth Amendment, effective October 1, 2004; and a Fifth Amendment,
effective January 1, 2005.

 

2.               On July 23, 2008, the Company amended and restated The
Cheesecake Factory Executive Savings Plan so that the provisions of Exhibit A to
the Plan would apply only to any elective deferrals and Company Contribution
Amounts contributed or vested on or before December 31, 2004 (“Plan A”) and that
the provisions of Exhibit B to the Plan would apply only to any elective
deferrals and Company Contribution Amounts contributed or vested on or after
January 1, 2005 (“Plan B”).

 

3.               The Company now desires to amend Plan B as follows: (i) to
clarify that the vested portion of Company Contributions may be included with
Scheduled Distributions and Unforeseeable Emergency Withdrawals; (ii) an
Investment Alternative designation filed by a Participant will become effective
according to rules adopted by the Committee; and, (iii) a Participant may not
elect to receive a Scheduled Distribution earlier than the second Plan Year
after the Plan Year to which such an election applies.

 

4.               All capitalized terms used in this First Amendment shall have
the meaning given such term in the Plan

 

B.            AMENDMENT

 

Plan B is hereby amended as follows:

 

1.               The second sentence of Section 3.3(b) of Plan B is deleted in
its entirety and is replaced with the following:

“A Participant may change an Investment Alternative designation made under this
Section 3.3 by filing an election on a form provided by the Committee, which
generally will become effective according to rules adopted by the Committee.”

 

2.               Section 6.1(e)(1) of Plan B is deleted in its entirety and is
replaced with the following new Section 6.1(e)(1):

 

“(1)         The Committee may, pursuant to rules adopted by it and applied in a
uniform manner, pay all or any portion of the vested portion of a Participant’s
Deferral Account and/or Company Contribution Account because of an Unforeseeable
Emergency, to the extent permitted by Code Section 409A regulations.”

 

1

--------------------------------------------------------------------------------


 

3.               The first sentence of Section 6.3(a) of Plan B is deleted in
its entirety and is replaced with the following:

“A Participant may elect in accordance with this Section 6.3 to have a portion
of his or her Account paid on a Scheduled Distribution Date as designated in the
Participant’s Initial Election Period or during an Open Enrollment Period in his
or her Distribution Election for any Plan Year, provided the Scheduled
Distribution Date may not occur earlier than the second Plan Year after the Plan
Year to which such an election applies.”

 

4.               Section 6.3(b) is added to Plan B, as follows:

 

“(b) Any provision of Section 6.3(a) to the contrary notwithstanding, as of
January 1, 2009, any Election to receive a Scheduled Distribution, whether made
prior to or subsequent to January 1, 2009, shall apply to both a Participant’s
vested Company Contribution Accounts and Deferral Accounts. The forgoing
notwithstanding, Company Contributions will not be included with any Scheduled
Distribution made to an Executive Officer who, prior to January 1, 2009, elected
to receive such Scheduled Distribution on an Election form that specified
Company Contributions may not be included with such Scheduled Distribution.”

 

Except as herein modified, all other terms and conditions of the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 31st day of December, 2008.

 

 

 

The Cheesecake Factory Incorporated

 

 

 

 

 

 

By:

 

 

 

 

 

Its: Executive Vice President

 

2

--------------------------------------------------------------------------------